        Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 1 of 14



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

BENJAMIN ARMIJO and
OFELIA RONQUILLO, on behalf of
themselves and all others similarly situated,

        Plaintiffs,

        vs.                                                     No. CV 19-750 KG/GJF

AFFILION, LLC; EMCARE, INC.;
EMCARE HOLDINGS, INC.;
ENVISION HEALTHCARE CORPORATION;
and ENVISION HEALTHCARE HOLDINGS, INC.,

        Defendants.

                            MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion to Dismiss Pursuant to Rule

12(b)(6), filed August 30, 2019. (Doc. 18). Plaintiffs filed a response on September 13, 2019,

and Defendants filed a reply on September 27, 2019. (Docs. 20 and 24). Having considered the

briefing, the record of the case, and the applicable law, the Court grants the Motion to Dismiss

and dismisses Plaintiffs’ claims with prejudice.

   I.         Background

        Plaintiffs initiated this action on July 9, 2019, in the First Judicial District Court for the

State of New Mexico, Santa Fe County. (Doc. 1) at 2. In their First Amended Complaint, filed

July 29, 2019, Plaintiffs bring a purported class action against Defendants and claim Defendants

engaged in “a systematic and planned scheme … to take advantage of those in need of medical

care.” (Doc. 1-2) at 15. Plaintiffs claim Defendants formed “outsource provider” relationships

with hospitals and other medical facilities “in order to gouge those in need by foisting

unreasonable and excessive fees on such patients.” Id. Specifically, Plaintiffs state that
       Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 2 of 14



Defendants billed Plaintiffs and putative class members “at excessive rates above the usual and

customary fees for similar medical services” based on Plaintiffs’ and putative class members’

“limited negotiating power.” Id. at 16. Plaintiff Armijo states he was a patient at Mountain

View Regional Medical Center on July 15, 2017, and July 27, 2017, and was billed $2,197.00 by

Defendants on July 15, 2017, and $988.00 by Defendants on July 27, 2017. Id. at 18. Similarly,

Plaintiff Ronquillo states she was a patient at Mountain View Regional Medical Center on

November 24, 2018, for which she was billed $2,197.00 by Defendants. Id. at 18-19. Plaintiffs

claim these fees were unreasonable and excessive because they exceed “the usual and customary

fees for such services,” and Plaintiffs had no way to negotiate lower and more reasonable fees.

Id.

       Plaintiffs bring four causes of action against Defendants: (1) negligence, (2) breach of

implied contract, (3) common law procedural unconscionability, and (4) common law

substantive unconscionability. Id. at 23-26. Plaintiffs ask for injunctive relief as well as

compensatory and punitive damages. Id. at 27-28. Plaintiffs bring this action on behalf of

themselves and a putative class defined as: “All individuals who were sent medical bills by

Defendants … within the past 6 years for amounts that exceed the highest in-network amount

paid by major private health insurance plans for such services.” Id. at 20.

       Defendants removed this case to federal court on August 15, 2019, asserting jurisdiction

on the basis of 28 U.S.C. §§ 1332(d), 1441, 1446, and 1453, because it is a purported class action

in which there are more than 100 putative class members, it is between citizens of different

states, and the amount in controversy exceeds the sum of $5,000,000.00. (Doc. 1) at 3-4. In

their Motion to Dismiss, Defendants argue Plaintiffs have failed to allege sufficient facts to




                                                  2
          Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 3 of 14



satisfy Fed. R. Civ. P. 8 and move for dismissal of Plaintiffs’ claims for failure to state a claim

upon which relief can be granted under Fed. R. Civ. P. 12(b)(6). (Doc. 18).

    II.      Discussion

             A. Standard

          To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual

allegations which, if true, “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. Moreover, a plaintiff’s factual allegations against a defendant “must be enough to

raise a right to relief above the speculative level.” Christy Sports, LLC. v. Deer Valley Resort

Co., 555 F.3d 1188, 1191 (10th Cir. 2009) (citation omitted). Stated differently, a plaintiff must

provide sufficient allegations to “nudge[] [his] claims across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

          In deciding a Rule 12(b)(6) motion, a court disregards conclusory statements of law and

considers whether the remaining factual allegations plausibly suggest the defendant is liable.

Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011). In sum, the Tenth

Circuit has concluded that the Twombly/Iqbal standard is “a middle ground between heightened

fact pleading, which is expressly rejected, and allowing complaints that are no more than labels

and conclusions or a formulaic recitation of the elements of a cause of action, which the Court

stated will not do.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (citation

omitted). Determining whether a complaint states a plausible claim for relief “is context



                                                   3
       Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 4 of 14



specific, requiring the reviewing court to draw on its judicial experience and common sense.”

Iqbal, 556 U.S. at 679 (citation omitted).

        In addition, the Rule 8(a)(2) pleading standard “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint that

“tenders naked assertions devoid of further factual enhancement” does not meet the Rule 8(a)(2)

pleading standard. Id. (quoting Twombly, 550 U.S. at 557). Although Rule 8(a)(2) requires only

“a short and plain statement of the claim showing that the pleader is entitled to relief,” the federal

pleading duty is not trivial. Erickson v. Pardus, 551 U.S. 89, 93 (2007). Indeed, Rule 8 pleading

requirements “do[] not unlock the doors of discovery for a plaintiff armed with nothing more

than conclusions.” Iqbal, 556 U.S. at 678-89.

        Because this is a diversity case based on New Mexico law, this Court must ascertain and

apply New Mexico law. Wood v. Eli Lilly & Co., 38 F.3d 510, 512 (10th Cir. 1994). In doing so, the

Court must either follow the decisions of the New Mexico Supreme Court or attempt to predict what

the New Mexico Supreme Court would do. Coll v. First Am. Title Ins. Co., 642 F.3d 876, 886 (10th

Cir. 2011); Federated Serv. Ins. Co. v. Martinez, 529 Fed. Appx. 954, 957 (10th Cir. 2013) (if no

controlling state supreme court case, district court must predict how such court would rule based on

intermediate appellate decisions, decisions of other states, federal decisions, and general weight and

trend of authority).

            B. Count 1—Negligence

        In support of their negligence claim, Plaintiffs allege Defendants owed them a duty to:

(1) “provide the actual medical services that were billed;” (2) “exercise reasonable care in order

to bill Plaintiffs and the Class only for reasonable, usual and customary fees for medical services

actually provided;” and (3) “have procedures in place to ascertain reasonable, usual and

customary fees for medical services.” (Doc. 1-2) at 23. Plaintiffs state that Defendants breached

                                                   4
       Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 5 of 14



this duty and that Plaintiffs were harmed by this breach. Id. Defendants contend these

allegations are insufficient to state a claim for negligence because the alleged duties are not

legally recognized obligations, Plaintiffs do not state how Defendants breached the alleged

duties, and Plaintiffs do not state how they were damaged. (Doc. 18) at 6-11.

       “Generally, a negligence claim requires the existence of a duty from a defendant to a

plaintiff, breach of that duty, which is typically based upon a standard of reasonable care, and the

breach being a proximate cause and cause in fact of the plaintiff’s damages.” Herrera v. Quality

Pontiac, 2003-NMSC-018, ¶ 6, 134 N.M. 43. “The absence of any of these elements is fatal to a

negligence claim.” Romero v. Giant Stop-N-Go of New Mexico, Inc., 2009-NMCA-059, ¶ 5, 146

N.M. 520. A duty exists “only if the obligation of the defendant [is] one to which the law will

give recognition and effect. In other words, a duty establishes the legally recognized obligation

of the defendant to the plaintiff.” Herrera, 2003-NMSC-018, ¶ 9 (citations omitted); see also

Schear v. Bd. of Cnty. Comm’rs, 1984-NMSC-079, ¶ 4, 101 N.M. 671 (“Whether a duty exists is

a question of law for the courts to decide.”).

       Plaintiffs fail to allege any legally recognized duty owed them by Defendants. As a

general rule, an individual has no duty to protect another from harm unless they have “a special

relationship.” Romero, 2009-NMCA-059, ¶ 7; see also Johnstone v. City of Albuquerque, 2006-

NMCA-119, ¶ 7, 140 N.M. 596 (“To impose a duty, a relationship must exist that legally

obligates Defendant to protect Plaintiff's interest.”). While Plaintiffs allege Defendants owe

them a duty based on the medical care rendered, Defendants are not medical providers so the

special duty that arises from the doctor-patient relationship does not apply here. See Salopek v.

Friedman, 2013-NMCA-087, ¶ 7, 308 P.3d 139 (“[A] doctor owes a general duty to provide




                                                  5
       Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 6 of 14



competent care in treating a patient’s medical condition,” and a doctor’s duty arises in the

context of “treating, operating upon, making a diagnosis of, or caring for a patient.”).

       Plaintiffs also point to no statute or case law that establishes a financial duty based on a

relationship between patients and medical billing companies. Indeed, in similar cases alleging

negligence based on medical billing practices, courts have found no fiduciary duty owed to a

patient by a hospital or medical billing service. See e.g., Burton v. William Beaumont Hosp., 373

F.Supp.2d 707, 723-24 (E.D. Mich. 2005) (“While Michigan courts have recognized fiduciary

relationships such as … doctors and patients, there is no authority for the proposition that a

fiduciary relationship exists between a hospital and a patient for what plaintiffs complain of here,

namely billing practices.”); Morrell v. Wellstar Health Sys., Inc., 633 S.E.2d 68, 74 (Ga. App.

Ct. 2006) (“[W]e hold that a nonprofit hospital generally has no fiduciary duty to a patient with

respect to the price the hospital charges for medical care.”); see also Kreischer v. Armijo, 1994-

NMCA-118, ¶ 6, 118 N.M. 671 (“[T]he difference between a tort and contract action is that a

breach of contract is a failure of performance of a duty arising or imposed by agreement;

whereas, a tort is a violation of a duty imposed by law.”). Absent a legally imposed duty owed

by Defendants, Plaintiffs’ negligence claim fails.

       In addition, Plaintiffs allege Defendants owed them a duty to provide the medical

services that were billed and to only bill them for “reasonable, usual and customary fees” for

medical services actually provided. However, Plaintiffs do not allege that they did not receive

the medical services they were billed for or that Plaintiffs actually paid for any services they did

not receive. Instead, Plaintiffs allege they and the putative class suffered damages “either by

unjust monies paid to Defendants, damage to Plaintiffs’ and the Class’ credit rating and financial

balance/net worth … or both.” (Doc. 1-2) at 25. This allegation is insufficient to infer that



                                                  6
       Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 7 of 14



Plaintiffs were actually damaged by Defendants’ alleged breach of duty. See New Mexico Pub.

Schools Ins. Auth. v. Arthur J. Gallagher & Co., 2008-NMSC-067, ¶ 36, 145 N.M. 316 (“[T]here

can be no cause of action for negligence unless and until there has been a resulting injury.”);

Kansas Penn Gaming, LLC, 656 F.3d at 1210 (“[A] plaintiff must offer specific factual

allegations to support each claim.”) (citation omitted). Plaintiffs have failed to plea facts that

they are adequate class representatives because they do not allege how they have been damaged.

See In re Thornburg Mortg., Inc., 912 F.Supp.2d 1178, 1224 (D.N.M. 2012) (“The Supreme

Court has repeatedly held [that] a class representative must be part of the class and possess the

same interest and suffer the same injury as the class members.”); Harrison v. Leviton Mfg. Co.,

2006 WL 2990524, at *4 (N.D. Okla.) (“Plaintiff may not represent a putative class if he has not

actually suffered the injury for which the class seeks redress.”).

       Based on the foregoing, the Court concludes Plaintiffs have not plead sufficient facts to

support a negligence claim.

           C. Count 2—Breach of Implied Contract

       Plaintiffs’ claim for breach of an implied contract is based on the following allegations:

(1) Plaintiffs “did not choose [their] medical provider by name and … did not choose any

Defendants;” (2) Defendants provided medical services to Plaintiffs and the Class; (3)

Defendants did not obtain a written or oral contract to perform such services; (4) Defendants’

fees “far exceeded the usual and customary fees charged for the same or similar medical services

and were thus unreasonable;” and (5) Plaintiffs and the Class were damaged “either by unjust

monies paid to Defendants, damage to Plaintiffs’ and the Class’ credit rating and financial

balance/net worth … or both.” (Doc. 1-2) at 24-25. Defendants argue Plaintiffs have not alleged

sufficient facts to show the formation of an implied contract because they do not allege what



                                                  7
       Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 8 of 14



representations Defendants made, how those representations were communicated, or what

Plaintiffs promised in return. (Doc. 18) at 13-17.

       To state a viable claim for breach of an implied contract under New Mexico law,

Plaintiffs must claim they had a valid contract with Defendants, that Defendants breached the

contract, and that Plaintiffs suffered injuries caused by Defendants’ breach. Camino Real Mobile

Home Park P’ship v. Wolfe, 1995-NMSC-013, ¶ 18, 119 N.M. 436, overruled on other grounds

by Sunnyland Farms, Inc. v. Cent. New Mexico Elec. Co-op, Inc., 2013-NMSC-017, 301 P.3d

387. An implied contract is not expressly stated but can be inferred “from the conduct of the

parties showing, in the light of the surrounding circumstances, their tacit understanding.” Orion

Tech. Res., LLC v. Los Alamos Nat. Sec., LLC, 2012-NMCA-097, ¶ 9, 287 P.3d 967. An implied

contract may be evidenced by the course of conduct between the parties, written representations,

oral representations, or a combination of representations and conduct. Id. ¶ 10.

       Plaintiffs allege the parties reached an agreement that “medical services would be

provided for a usual and customary fee.” (Doc. 1-2) at 24. However, Plaintiffs provide no facts

to support why this term should be implied from the parties’ conduct. Instead, Plaintiffs make a

conclusory allegation that the usual and customary fee for medical services should not exceed

amounts Defendants charge “in-network” patients, but they do not allege facts as to how the

parties came to this understanding. By contrast, in Woodrum v. Integris Health, Inc., the district

court denied a motion to dismiss the plaintiffs’ breach of contract claim for excessive medical

billing where the plaintiffs alleged that “as a condition of receiving care, they were required to

sign form contracts which failed to specify or document the amount of charges.” 2006 WL

8436429, at *3 (D. Okla.). Plaintiffs make no such allegations here; indeed, Plaintiffs state that

“no documents discussing actual fees were proffered to Plaintiffs and the Class, and no reference



                                                 8
       Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 9 of 14



was made to Plaintiffs and the Class regarding obtaining a fee schedule.” (Doc. 1-2) at 24.

Accordingly, the Court cannot infer that an implied contract existed. See Galarza v. Dick, 2016

WL 10179245, at *4 (D.N.M.) (dismissing breach of implied contract claim because plaintiff’s

complaint did not allege what promises or representations were made, how they were

communicated, what was promised in return, or how the promises created contract); Lorens v.

Catholic Health Care Partners, 356 F.Supp.2d 827, 832-34 (N.D. Ohio 2005) (dismissing breach

of implied contract claim for unfair billing practices because hospital’s tax-exempt status did not

create contract between hospital and patient); Hill v. Sisters of St. Francis Health Servs., Inc.,

2006 WL 3783415 (N.D. Ill.) (dismissing breach of implied contract claim based on allegations

of unreasonable medical billing because plaintiff did not allege she was under any obligation to

pay the bill); see also Lefler v. United Healthcare of Utah, Inc., 72 Fed. Appx. 818, 825 (10th

Cir. 2003) (“[I]t is impossible to compare other payor-provider negotiated rates because of the

proprietary and confidential nature of such competitor agreements.”). Therefore, the Court

concludes Plaintiffs have not sufficiently plead a claim for breach of implied contract.

           D. Counts 3 and 4—Common Law Procedural and Substantive Unconscionability

       Plaintiffs’ claim “Defendants’ business practices described above are procedurally

unconscionable. Defendants conduct their business by way of contracts of adhesion and engage

in business practices intentionally designed to price gouge by billing Plaintiffs and the Class

unreasonable and excessive fees for medical services.” (Doc. 1-2) at 26. As to their substantive

unconscionability claim, Plaintiffs state: “By both their business practices and by their business

entity structure, Defendants price gouge by billing Plaintiffs and the Class unreasonable and

excessive fees for medical services.” Id. Defendants contend these claims fail because Plaintiffs




                                                  9
      Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 10 of 14



fail to allege facts showing Defendants’ billing practices constitute contracts of adhesion or that

any such contract was unfair. (Doc. 18) at 19-24.

       Unconscionability is an equitable doctrine “which allows courts to render unenforceable

an agreement that is unreasonably favorable to one party while precluding a meaningful choice

of the other party.” Cordova v. World Fin. Corp. of New Mexico, 2009-NMSC-021, ¶ 21, 146

N.M. 256. Procedural unconscionability “is determined by examining the circumstances

surrounding the contract formation, including the particular party’s ability to understand the

terms of the contact and the relative bargaining power of the parties.” Id. ¶ 23. “Factors to be

considered include the use of sharp practices or high pressure tactics and the relative education,

sophistication or wealth of the parties, as well as the relative scarcity of the subject matter of the

contract.’” Id. “Substantive unconscionability is concerned with contract terms that are illegal,

contrary to public policy, or grossly unfair.” Id. ¶ 22.

       Plaintiffs’ unconscionability claims are based on their allegation that Defendants

subjected them to an adhesion contract. (Doc. 1-2) at 26. An adhesion contract is “a standard

contract offered by a transacting party with superior bargaining strength to a weaker party on a

take-it-or-leave-it basis, without opportunity for bargaining.” Rivera v. Am. Gen. Fin. Servs.,

Inc., 2011-NMSC-033, ¶ 44, 150 N.M. 398. While Plaintiffs argue they were unfairly subjected

to Defendants’ billing practices because they had no choice as to what hospital they were

brought to, Plaintiffs do not claim they were obligated to sign a contract prior to being treated.

Cf. Woodrum, 2006 WL 8436429, at *3 (explaining plaintiff’s breach of contract claim for

excessive medical billing was properly based on allegation that plaintiff was required to sign

form contracts “as a condition of receiving care”). Therefore, since Plaintiffs do not allege there




                                                  10
      Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 11 of 14



was a contract between Plaintiffs and Defendants, or that the parties reached any sort of

agreement, Plaintiffs’ unconscionability claims fail at the outset.

       In addition, Plaintiffs’ procedural unconscionability claim fails because Plaintiffs do not

allege they were pressured into signing a contract or that they were unable to negotiate their bills

with Defendants. While Plaintiffs make a general statement that they were “unable to pre-

negotiate” the bills, they do not state they were unable to negotiate after they were billed or that

they took any steps to do so. See, e.g., THI of New Mexico at Hobbs Center, LLC v. Spradlin,

893 F.Supp.2d 1172, 1185 (D.N.M. 2012) (dismissing procedural unconscionability claim

because plaintiff failed to allege defendant “did not afford her an opportunity to negotiate, or that

she attempted to negotiate and was rebuffed”) (citation omitted); Cowan v. D’Angelico, 2010

WL 11493789, *6-7 (D.N.M.) (dismissing procedural unconscionability claims where plaintiffs

did not allege high-pressure tactics or inability to negotiate).

       Plaintiffs’ substantive unconscionability claim also fails because Plaintiffs do not make

any specific allegations about how the amounts they were charged were different than the rates

charged to other patients. Plaintiffs make general statements about medical billing practices,

such as that Defendants have charged some patients “rates 600% (six times) the government-set

usual and customary rate” and that data from a “major insurance company indicates that similar

Defendants charge on average 975% of Medicare for their services.” (Doc. 1-2) at 9-10.

However, Plaintiffs do not allege any facts regarding the services for which they were billed,

what the usual and customary rates are for those services, or that they were actually charged

more than any other patients. Plaintiffs also do not state whether they have medical insurance or

whether their insurance company negotiated or paid any of their bills. New Mexico courts have

explained that to state a claim for substantive unconscionability, a plaintiff must allege facts



                                                  11
      Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 12 of 14



from which the Court can infer that the “terms are patently unfair to the weaker party.” Rivera,

2011-NMSC-033, ¶ 44; see also State of New Mexico v. Garley, 1991-NMSC-008, ¶ 30, 111

N.M. 383 (defining unconscionable contract terms as those “such as no man in his senses and not

under delusion would make on the one hand, and as no honest and fair man would accept on the

other,” and explaining unconscionability doctrine “intended to prevent oppression and unfair

surprise, not relieve a party of a bad bargain”). Plaintiffs have not alleged facts from which the

Court can reasonably infer they were charged more than any other patient. Accordingly, they

have not stated a claim for substantive unconscionability. See Christy Sports, LLC, 555 F.3d at

1191 (explaining plaintiff’s allegations “must be enough to raise a right to relief above the

speculative level”); see also Woodrum, 2006 WL 8436429, at *3 (dismissing plaintiffs’ bad faith

claims because they “cite no authority in support of their allegation that applying a price

differential to insured patients based on a group discount is evidence of bad faith much less gross

recklessness or wanton negligence”).

       For the foregoing reasons, the Court finds Plaintiffs’ unconscionability claims do not

satisfy the Rule 12(b)(6) standard to state a claim for relief.

           E. Plaintiffs’ Request to Amend Their Complaint

       In their response to Defendants’ Motion to Dismiss, Plaintiffs ask for leave to amend

their First Amended Complaint “to the extent this Court determines it is deficient under the

12(b)(6) standard.” (Doc. 20) at 21. Defendants oppose this request because Plaintiffs “have not

moved this Court for leave to amend the Complaint, submitted a proposed amendment, or even

identified facts in their Response that they could introduce to cure the deficiencies in their

Complaint.” (Doc. 24) at 12.




                                                  12
      Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 13 of 14



          Although Fed. R. Civ. P. 15(a)(2) provides that courts “should freely give leave [to

amend] when justice so requires,” this rule is not without limitations. Albers v. Bd. of Cnty.

Comm’rs of Jefferson Cnty., Colo., 771 F.3d 697, 706 (10th Cir. 2014). Federal Rule of Civil

Procedure 7(b)(1) “requires a request for relief to be made by a motion that (1) is in writing, (2)

states with particularity the grounds for seeking the order, and (3) specifies the relief sought.”

Id. The Tenth Circuit recognizes the importance of Rule 7(b)(1) and has “held that normally a

court need not grant leave to amend when a party fails to file a formal motion.” Id. (“[A] bare

request to amend in response to a motion to dismiss is insufficient to place the court and

opposing parties on notice of the plaintiff’s request to amend and the particular grounds upon

which such a request would be based.”); see also Warnick v. Cooley, 895 F.3d 746, 755 (10th

Cir. 2018) (“A court may deny leave to amend … where a plaintiff fails to file a written motion

and instead merely suggests she should be allowed to amend if the court concludes her pleadings

are infirm.”) (citation omitted). Here, Plaintiffs submitted only “a bare request to amend in

response to a motion to dismiss,” and did not submit a proposed amended complaint as required

by Local Rule 15.1. Albers, 771 F.3d at 706; D.N.M. LR-Civ. 15.1 (“A proposed amendment to

a pleading must accompany the motion to amend.”). Therefore, without any argument or

allegations upon which to determine whether to grant Plaintiffs’ request to amend, the Court

denies the request.

   III.      Conclusion

          Based on the foregoing, the Court concludes all four of Plaintiffs’ claims shall be

dismissed for failure to state a claim under Rule 12(b)(6), and the Court denies Plaintiffs’ request

to amend their complaint. Therefore, the Court will dismiss Plaintiffs’ claims with prejudice.

See Stan Lee Media, Inc.. v. Walt Disney Co., 774 F.3d 1292, 1299 (10th Cir. 2014) (“Dismissals



                                                  13
      Case 2:19-cv-00750-KG-GJF Document 32 Filed 05/29/20 Page 14 of 14



for failure to state a claim are presumptively with prejudice because they fully dispose of the

case.”).

           IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss Pursuant to Rule

12(b)(6), (Doc. 18), is granted, and Plaintiffs’ claims are dismissed with prejudice.




                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                14
